         Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                   CR 19-121-BLG-SPW-l
                      Plaintiff,

  vs.                                               ORDER


  MICHAEL TROY WEBB,and
  KIMBERLY ROSAMOND
  FANSLAU,

                      Defendants,


        Before the Court is Defendant Webb's Motion to Suppress,joined by

Defendant Fanslau. (Docs. 35 & 49). Webb supplemented the initial motion on

September 1, 2020, and once again Fanslau joined. (Doc 62 & 64). All together,

Webb argues that drug evidence obtained pursuant to a cell site location

information (CSLI) warrant and a subsequent search warrant should be suppressed.

Defendants allege the CSLI warrant lacked particularity and was insufficiently

supported by probable cause, and that the issuing magistrate lacked jurisdiction

over the CSLI data. Defendants then argue that the subsequent search warrant for

their room at the Red Lion Hotel in Billings, Montana, is invalid as fruit ofthe

poisonous tree ofthe CSLI warrant and that the subsequent warrant lacked

probable cause and particularity. The Court held a hearing on the motions on
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 2 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 3 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 4 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 5 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 6 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 7 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 8 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 9 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 10 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 11 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 12 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 13 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 14 of 15
Case 1:19-cr-00121-SPW Document 73 Filed 01/04/21 Page 15 of 15
